Case 4:19-cV-00595 Document 1-3 Filed on 02/20/19 in TXSD Page 1 of 9

EXHIBIT B
(Pleadings assenng causes of action, e.g., petitions, countercfaims, cross-actions, third-party
actions, interventions and all answers to such pleadings)

 

_ Case 4:19-cV-00595 Document 1-3 Filed on 02/20/19 in TXSD Page 2 of 9
\ ~ -» .i~,.i.,Pa€E_W.\

1126175

Harris Constitutional County Court
Harris County, Texas

Shamez Kavonn (Lipscomb) Hager
4833-Pinemont Drive # A _
Houston, Texas 77092

Case_:

c.c..c.L§ #1`

JUDGE:

Plaintiff/Petitioner
Vs

l Chill’s Bar & Grill
6820 LBJ Freeway
Dallas, 'l`exas 75240-6515

and
Caiu’s. ear & crim

24502 Southwest Preeway l
Rosenberg, Texas 77471

\_/\_J\_/\_/\_/\.,/\_/\_J\_/\_J\_/\./\./\_/\_/\_/\_/\_/\./

Defendants
CoMPLAn\rT FoR vIoLATIoNS ogé;mm n 09 faa own RIGHTS Ac:r 09

Plaintiffs Sharnez KaVonn (Lipscomb) Hager, 4833 Pinemont Drive,

Houston, Texas 77092, allege the following:
I. NATURE OF TIE[E ACTION

1. This is an action for relief from discrimination in violation of Title II
of the Civil Rights Act of 1964.

2. l Shamez KaVonn (Lipscomb) Hager, (“Plaintift”) allege that Chilli’s
Bar & Grill and John (or Jane) Does 1-3, all of Whose true names are unknown
“Defendants”), unlawfully discriminated against heron the basis of skin color, and
refused to give me the table but gave the table to a White man.

3. Plaintiff seek injunctive and declaratory reliei", compensatory

00¢9\ \\‘9 999/9 6ch lol€9D LE)S He9939<9, 09|l9% 1909

…g' “\€;910 cans am 09 1 \3 999 9 %`@0\\
QLlSDD %ew\/m)esl Vvteanu) \QDSM\OUOJ\ x ’I"LN _

 

 

[ Confidential information may have been redacted from the document in compliance Witll the Public Information Act. ]

' \1 m
ACertifled Copy \\\\\ Od?w- 1110

- \\" ),{‘5?

Aaesc: 2/19/2019 §§\'. .:@'\§‘EB(./ '€_)_:”/.,,
Dlane Tra`utman, County Clerk §§ _ i», {7?,
Harris County, Texas ‘ it §‘c‘,'~ AL»&;Q ‘_z §
=z- - §:
. §¢° - M\/ - °'=`
_ _ 20 " ,»*`~.§~"

: _ 4',,0 °“» $

De uty %’f ZZXA“. §§
p § coN:403557;15335356 …"”nn§t\\“‘

 

 

"‘?`9199999999 999 lu§»\aam:a§aei~&?;

 

Case 4:19-cV-00595 Document 1-3 Filed on 02/20/19 in TXSD Page 3 of 9

~ yiliss_e____.

damages, punitive darnages, and reasonable attorneys’ fees and costs as remedies
for Defendants’ violations of their rights

4. I the Plaintiff Sharnez KaVonn (Lipscomb) Hager is an African
American customer of defendants I had been a customer of the defendant’s for at
least 4 years at other locations, but never this location.

5. Upon information and-research, Defendantl Chilli’s Bar & Grill is an
American restaurant chain that offers Tex-Mex cuisine throughout the country. The
restaurant chain have over 1,600 locations, and employs over 10,000 employees

6. At all times relevant herein, Det`endant Chilli’s Bar & Grill had at least
fifteen employees, and Was therefore an “employer” Withjn the meaning of Title Il.

7. Defendants Chilli’s Bar & Grill are liable for the acts of their agents and
employees as set forth below-.

8. I the Plaintift` believe and thereon allege that at'all times relevant herein,
each of the Det`endant Does 1-3 were responsible in some manner for the occurrences
and injuries alleged in this complaint Their names and capacities are currently
unknown to me the Plaintiff. I the Plaintiff Will amend this Complaint to show such

true names and capacities When the same have been ascertained

II. EXHAUSTION OF ADMINISTRATIVE REMEDIES
9. l the Plaintiff timely filed charges of discrimination With the United
States Eqnal Employment Opportunity Commission (“EEOC”) on April 24, 2017.
10. t Plaintifl" have timely filed this action and have complied With all

administrative prerequisites to bring this lawsuit

III. FACTUAL ALLEGATIONS
on March 31, 2017, 1 die names went co chairs ear & crim around 6;45 P.M.
The Plaintiff asked the hostess for a table to sit seven people. The hostess took my

 

 

 

  

   

 

`2" 1 b a § e` " ` `
[ Confldential information may have been redacted from the document in compliance with the Public Information Act. ]
nunn
. \\"¢““\ II;
A Certlf'led Copy sat (,(‘)il_|:{`.,q;%
Attest= 2/19/2019 §,S\_,.-;z`mg QB~.,‘ 42
Dlane Trautman, County Clerk §‘-'_.-;;)§~ @i_;-,, -:é
Harris County, Texas §§ § 0 '_z§
' .w"“" §§ ‘°¢ y( »:'QS
ja s § 1=»e=- -»'~.-~:-'
l villa ‘|_ :`i`hm I,¢ *¢n. .]EXA ...4° §
:=_g- n _1 a n 69 Q¢. .¢v "`
"‘"‘s De u 01 iv \\\
P ty § coN;40355‘/n5335356 ”"rmm\““

Denwa list nwarneararsl»n?a

 

Case 4:19-cV-00595 Document 1-3 Filed on 02/20/19 in TXSD Page 4 of 9

name and number down. l asked the hostess how long was the wait? The hostess told
me about 30 to 35 minutes l told the hostess l would wait As I was about to sit
down l saw a table across the room that look like it would accommodate my group, it
just needed to be cleaned off. l then asked the hostess could we have that table. She
told me that the table was reserved l said ok, but I did not know that you guys
reserved tables l then sat down as the rest ofrny party made their way into the
restaurant My france was still in the car finishing his drink About 30 minutes or
more went by my fiance came into the restaurant He asked me why we do not have a
table. I said because of the number in our party. He then went to the hostess and told
her he need a table to sit a lot ofpeople. He came back and said “Hun Hun l got us a
tabie.” l said, “How did you get a table that fast?” Then he showed me the table he
had got at that time they were cleaning the table. What made me upset was that it was
the same table that the hostess told me that was reserved I was not going to say
anything, because l did not want to make a scene; however well it was just bothering
me so bad So I went to the hostess and calnin asked her. “Can you please tell me
how was this man able to get the table before me?’f Shekind of waved me off and
said, “ He is the one that reserved the table.” l then said, “That man right there is the
man that reserved the table?” She said, “Yes”. l asked her again “This white man
right here is the person that reserved the table‘?” I pointed to my fiancé. She said,
“Yes”. l then said ma’am you are lying this white man happens to be my fiancé. She
then looked like a deer stating in headlightsl She said, “l\/ia’arn I am so sorry.” l said,
“You, are right you are sorry a sorry excuse for a human beingl Now tell me how this
white man was able to get this table before ine? The same table that you told inc that
was reserved because he did not reserve the table.” She just keep saying she was
sorry, but sorry was not good enough for me. l wanted an explanation of why. l then
asked her, “What year are we in because if we are in l920, 1940 I’ll go back and sit

down and wait and let you finish serving your white folks like you been doing all

 

 

 

si P .a.g e.… .1 _..... ..
[ Confidentiai information may have been redacted from the document in compliance With the Public Information Act. g
A Certified Copy ¢\\\"C, \.iR é;’{%
Attest: 2/19/2019 §§ ..‘;éé'$"é:é.,. gil/4
Diane Trautman, County Clerk §'L'_,»'¢¢ e,,,'-,_é'g
Harris County, Texas §§ § é>" A; i’;z:.-"._
§§ z K <>§
zz?) "'-. §
2 .°o. .]E usi 4¢°. $
e u iii § \
p ty § coN;403557|15335856 ”’mmlm\\“

 

  

 

Case 4:19-cV-00595 Document 1-3 Filed on 02/20/19 in TXSD Page 5 of 9

night. Because that is the time niggers had to be treated this way. However l believe
we are in 2017 when we all are equal. Now tell me besides the fact that his is white
and mine is brown how he got that table?” She just keep saying she was sorry. I
asked to speak to the manager He came out and he did not make the situation any
better. I told him l was just discriminated against. He said, “Ma’ainl can"t tell the

_ hostess how to sitpeople down.” l said you are right, but l just told you I was

discriminated against I told him about the case at Denny’s. I informed him about the
Civil Ri`ghts Act of 1964 Title II, and told him l will be contacting my civil attorney
H'e asked, “Do you want the table or not?” I said, “Yes, sure.” We all sat down. We
order drinks, but it took like 25 minutes for the drinks to even come out. By that time
I got the text for Gringos that my table was ready. So we left plus no one wanted to
eat at Chili’s they were scared that they would do something to out drinks and food.
That night I could not sleep.'I just could not believe that had happened to me and so
boldly. I called the corporate ofhce that night but it was closed until that following
l\/Ionday morning l got up early Saturday morning started call that location to tell 7
someone about the situation, but it was not open. l called that evening but someone
kept hanging up in my face. Sc Sunday aliemoonl called and talk to a female
manager. She told me she would get a hold of the regional manager, Eric. He called
me around 9pm that Sunday night We talked I told him what happened I-Ie seemed
very upset about the whole situation as far as l could tell over the phone. He said that
he would investigate in a couple of days. l told him a couple of days l cannot wait for
a couple of days. He then said, “If you cannot wait please call the corporate office.’
We hung up. l stayed up almost that whole night Just thinking and thinking about the

situation over and over and over again The next morning l got up called the

corporate office Waited on long hung up and then someone asked and I told them

what happened About three to four hours later I received a call from the regional
manager of Chilii’ s Robert Mason. He asked me what happened l told him

 

 

 

4lPage
f Cont`ideiitial information may have been redacted from the document in compliance with the Public Information Act. ]
_ ` “\\€\\ twu/939
A Certified Copy `\\\“(, O\-iR

Attest: 2/19/2019

Diane Trautnian, County Clerk

Harris County, Texas

q°‘°w

M?§e owe£:\iiéwi%l

“W-…¢sa

 

l i::? latterth hit i§a§_r s“it?aettr;vi»§,?g

Deputy

§§ con:¢iosssi;isssssss

 

Case 4:19-cV-00595 Document 1-3 Filed on 02/20/19 in TXSD Page 6 of 9

5 l P..i‘ g..\.\‘?__~ _

everything that happened He told me he had just landed and was on his way to the
restaurant He apologize and then he offered me to have dinner on them with iO0.00
gift card. I then told him, “I do not need your 100.00 gift eard. l went to your
restaurant because I was able to afford it l also told him 100.00 was an insult to me
because that night at Gringos we spent over 300.00.” He then told me I was taking it
the wrong way. I told him was not taking it no way. I just do not appreciate going to a
restaurant and being discriminated against He assured me that he would take care of
the problem, and that he would call me back after he assessed the situation He called
me back. Told me he fired seven people, I asked him what seven people? I had only
came in contact with two people that night, the hostess and the manager. I was a little
confused He once again assured me that he took care of everything We hung up and
I had a sense of disbelief. Se that Friday my iiancé and l went back to the restaurant
just to see if the hostess was gone. Well to my disbelief she was still there. She saw
my fiance' and me and gave the other hostess the menu and walked off and rolled her
eyes at us. l asked the other hostess, “Why is she still here? I thought she was fired.”
The other hostess said she cannot talk about it. I immediately called Robert in the
restaurant I asked him why the hostess still working here. He said he felt as if it was
the manager’s fault l said it was not the manager that discriminated against me it was
the hostess. I also asked him who did he nrc because if the hostess was still there then
who was tired. I thought for sure she would be iired. He said he was not at liberty to
tell me who was fired. Whichl understood with privacy laws and things. I told him
just hire everyone back then if you are going to keep the hostess. l told him to have
his attorney to cali me. We hung up. l was so upset and mad I could not believe what
was happening

z I talked to the attorney who did not help the situation He basically put everything
on me, and making every excuse in the world to why this hostess give the white man

the table and not me. Lil<e I told the attorney.` “How many times have she done this to

 

 

 

s_ l.P ,ag e.. . t s
F Confidential information may have been redacted from the document in compliance with the Public Information Act. ]
§ n um
_ `\‘\\“ I'I’
A Certlfied Copy \\‘ C?Ei.ii{'.q}{%

mesa 2/19/2`019

Diane Trautman, County Clerk

Harris County, Texas

 

 

§§tsrtrs€?a hit i§»e;r°ttt;svtniaii€a

Deputy

§ CON:403557|15335856

’ z
z ; ’
9 s .’,Q
g `
O , .*" 3
z d *+ s 4° §
,'I ..°» ¢*’° $
of .‘ .. "

 

Case 4:19-cV-00595 Document 1-3 Filed on 02/20/19 in TXSD Page 7 of 9

African American people and they did not know it. l said l only know because l was
with the white guy that happened to get the table that she said was reserved because
she did not knowing we were to gether.” Their attorney was getting frustrated with me
because l was not allowing him to down play the situation I was clearly
discriminated against I told the attorney, l have friends in every race and they all said
the same thing I was clearly discriminated against The attorney asked me if l could
go back to the restaurant for the hostess who name I heard for the first time Emily to
apologize l agreed with conditions that it be a sincere apology. I also told the
attorney if Emily wanted to apologize to me she had the opportunity that night I went
back. However instead she decided to give the menus to another hostess and walk off
and roll her eyes at me like I was trash. l told him, “She could have said when she
saw me excuse me I notice you from last week and you were upset you thought l
discriminated against you but l did not, and l want to personally apologize to you, but
Emily did not do that Now she want to apologize l did go about two weeks later.
April Zl, 2017, the apology. I get to the restaurant around 6:30 to 6:45pm. My
fiance was there already, because our relationship had taken a toll because of this
situation we had broken up. They had pulled out all of the red carpet and opening
doors everything My whole thing was if you feel like your employee did not
discriminate against me why go over and beyond Everyone introduced themselves to
me, they sat us all down. Thirty to forty minutes there they bring Emily out to
apologize to me She was twirling her fingers round and round She said, “I would
like to apologize for not treating you special.” l said, “I did not need you to treat me
special. He treats me special.” Pointing up as to reference God. I said, “Ncw why are
you apologizing to me?” Once again she said, “For not treating you special.” l said,
“No like I said I did not need you to treat me special What l need was for you not to
discriminate against me is that what you apologizing for?” She could not even said

the word discriminate She started to say she apologize for discriminating against me

s…kp a g.e.. ._

 

 

[ Conlidential information may have been redacted from the document in compliance with the Public Information Act. ]
o \\mll!lm;
A Certliied Copy \\\“"E,OH RT Jé"f/,,,
: \ .oo»¢.
Aaest= 2119/2019 §\ ,.»§$15 F-. §;4,,
Dlane Trautman, County Clerk §§ ."~23“ 0//¢"», é'a
Harris County, 'I`exas §§ ;‘ Lc'>` {L* i‘;z‘I"-=
v §§ = f .'.os
in ’ "»"»e ’ 5
w " . §=g 9 ..0. ... \$
`“€¥§’rm;:§§§i&w"%’é`:gt%ie; a t €p)"/ ..{§.x£‘.. §
news - De u "f: d`\' \`
P ty § coN;40355'/|15335856 "'fnm\\l\\“\

 

 

ha`l:> users sit iris ii;~¢t._rrt re

 

Case 4:19-cV-00595 Document 1-3 Filed on 02/20/19 in TXSD Page 8 of 9

Tltsas

then Robert started hitting her leg to be quiet I then told her if she was truly sorry she
would have apologize that night she saw me that was her opportunity, but you did
not. Instead you decided to again treat me like crap because you still had your job.
The big guys hurried her away nom me Eric the district manager sat down beside
me and apologize he was almost in tears. l felt his sincere apologize but Ernily was
just all for show.

The next day the attomey call me to ask me how it went. I told him that was the
worst apologize I ever received I told him l want her fired and he said they could not
guarantee that. I told him I will pick it their location He asked me why I would want
tode that. I said because l want justice Plus l need them to hire everyone else back
the Mexican manager, and whoever else they fired if they are going to keep the racist
white girl. He then told me that the hostess was 16 years old, and do I really want to
ruin her life I said, “Yall ruin our 11 and 12 year old black boys life everyday. Do
you really think I should care about your 16 year old white girl’s life Atter this she
will still be able to get ajob and be racist to the next person. I-le asked me what did l

wantl said justice l want what is right He told me to sue and here I am suing.

IV CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF
National Origin~Based Discrirnination (Disparate Impact) in Violation of
j Title ll of the Civil Rights Act of l964
prohibits discrimination because of race, color, reiigion, or national origin in

certain places of public accommodation, such as hotels, restaurants, and places of
` entertainment

DECLMTORY RELI§_IF ALLEGATI`.ONS

7 | F»a""g"`éw

 

 

 

  
  

[ Coni`ldential information may have been redacted from the document in compliance with the Public Ini`ormation Act. ]
_ “\\ll lll!!”

A Certified Copy §\\\l\(,()\i RT ézf/,o

Attest: 2/19/2019 §S} .»*"1'§°°'~-, ’//

¢ - alo ... §g\?\ pa '. 92
Dlane Trautman, County Clerk ,.~_,~ 5a //¢'., 53
Harris County, Texas §§ §§ #; ii z§

§§ =. /< :"-'~'-’§
,g. _ §§ ,W» 50 ». .¢ an
leg _ . § ag -. 5 .- \-:~

"‘e””` ll"l”‘l“x\ .1".' v l '¢ o’

rm l ehli§ee@n>@?~ ` '5$;_,, "Z§x.;»`~" §

»»¢.,.¢~»» ` e '-s "' ` `
gr;?;,;tn:§f$el` ;_ h ll Deputy § 's`

- coN:403557|15335356
W§ninri_ni halt li~a_rreeaeie!lail?i

.~a.s»@‘

Case 4:19-cV-00595 Document 1-3 Filed on 02/20/19 in TXSD Page 9 of 9

under Title II of the Civil Rights Act of 1964 Plaintiffs are informed and believe
and thereon allege that the Defendants deny these allegations Declaratory relief is
therefore necessary and appropriate

IN.IUNCTIVE RE__LIEF ALLEGATIONS

No plain, adequate, or complete remedy at law is available to Plaintiffs to
redress the Wrongs addressed herein.
If this Court does not grant the injunctive relief sought herein, Plaintith Will
be irreparably harmed.

PRAYER FoR RELIEF

WHEREFORE, Plaintiffs pray for relief as follows:

-For a declaration that Defendants’ actions, policies, and practices as alleged
herein are unlawful;
For reinstatement;
For compensatory damages for Plaintiffs’ emotional pain and suffering, in an
amount of 200,000.000;
For punitive damages in an amount to be determined at trial;
For liquidated damages; _
F`or an order enjoining Defen'dants from engaging in the unlawful acts complained
of herein;
For reasonable attorneys’ fees and costs of suit pursuant to

Fo uch other an further relief as this Court deems just and proper.

deal a%~€t@/@ _
i%§ //O€MCW% £/4
03 /v‘fi/ o/? Miw

      

'i.

1" W
h

t "'""€F?’M*}~*:~s~
. v
"‘=H;\»!: '. £’)._`_
3

sent antenna easier
l asia names

lmra warrant
G§”lir.i

 

 

 

§jPege'
[ Conf"idential information may have been redacted from the document in compliance With the Public Information Act.
- ' \i\\\l lung
A Certlf"led Copy `\\\“CO\}RT lé’
Aaesr= 2/19/2019 §§ _,.-N'§E;é._
Dlane Trautman, County Clerk - §L).,:$» é;,._
Harris County, Texas §§ §§ d; it
~ai,a%_ §§ § '=‘;o *°’. " .
wes artremw ar axr-..w~
a saw c ' ' e u 1 §§ x
P § CON:403557115335856 I't""*"»'.'l;lltlll\\“

¢c-. . .:

reaw ar elrv~jerw

